NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD D. POMEROY,                             No. 18-35860

                Petitioner-Appellant,           D.C. No. 3:18-cv-00061-TMB

 v.
                                                MEMORANDUM*
STATE OF ALASKA,

                Respondent-Appellee.

                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Former Alaska state prisoner Richard D. Pomeroy appeals pro se from the

district court’s judgment dismissing his petition for a writ of error coram nobis.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for lack of jurisdiction, United States v. Monreal, 301 F.3d 1127, 1130



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2002), and we affirm.

      The district court properly dismissed Pomeroy’s petition challenging his

Alaska state conviction for assault because coram nobis relief is not available in

federal court to attack a state court conviction. See Hensley v. Municipal Court,

453 F.2d 1252, 1253 n.2 (9th Cir. 1972) (“Coram nobis lies only to challenge

errors occurring in the same court.”), rev’d on other grounds, 411 U.S. 345 (1973).

      Pomeroy’s motion to waive the jurisdictional requirement is denied.

      AFFIRMED.




                                          2                                   18-35860